           Case 1:20-cv-04208-LGS Document 51 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ALICIA VELASQUEZ, et al.,                                    :
                                              Plaintiffs, :
                                                              :   20 Civ. 4208 (LGS)
                            -against-                         :
                                                              :        ORDER
 LITIES CORP., et al.,                                        :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 10, 2020, the Court issued an Oral Opinion concerning

Plaintiffs “Motion for Conditional Collective Certification and Facilitation of Notice Pursuant to

29 U.S.C. § 216(b) (see Dkt. Nos. 37, 38). It is hereby

        ORDERED that conditional certification is GRANTED as to a collective defined as

follows:

        Current and former non-exempt dishwashers, deliverymen, pizza-men, cooks,
        waiters/waitresses, cashiers, and managers employed at any time from June 2,
        2017, to the present by: (1) Lities Corp. d/b/a Munch Time Diner and (2) Karikan
        Donut Corp. d/b/a Munch Time Diner, both located at 21 E 170th St., Bronx, NY
        10452.

The opt-in period shall be 60 days. These modifications shall be reflected in the Notice of

Pendency and Consent to Sue forms. It is further

        ORDERED that, by December 21, 2020, Defendants shall provide to Plaintiffs a

computer-readable list naming each potential member of the collective, including as to each the

following information to the extent it is available: name, email address, last known mailing

address, alternate address, telephone number, job title and dates of employment. It is further

        ORDERED that Plaintiffs shall provide notice by U.S. mail, and in the alternative by

email. Defendants shall also post the notice in a conspicuous location at Defendants’ restaurant.
          Case 1:20-cv-04208-LGS Document 51 Filed 12/11/20 Page 2 of 2




The parties shall meet and confer to discuss where notice and the accompanying consent forms

will be posted. It is further

        ORDERED that consent forms shall be sent to Plaintiffs’ counsel. It is further

        ORDERED that the deadline for fact discovery is hereby extended from February 17,

2021, to March 17, 2021, solely to permit discovery of opt-in Plaintiffs during the extended

period. For clarity, discovery of the five named Plaintiffs and Defendants shall be completed by

February 17, 2021, and only discovery concerning opt-in Plaintiffs may take place after that

date up to and including March 17, 2021. A Second Amended CMP will issue separately

reflecting updated deadlines.

The Clerk of Court is respectfully directed to close the open motions at Dkt. Nos. 37 and 38.


Dated: December 11, 2020
       New York, New York
